 4:21-cv-03004-RGK-PRSE Doc # 18 Filed: 06/11/21 Page 1 of 1 - Page ID # 102




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAVID GILLS,                                                 4:21CV3004

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

SCOTT R. FRAKES and PETE
RICKETTS, in their official and
individual capacities,

                     Defendants.


       On May 5, 2021, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. (Filing 17.) To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 11th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
